DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin I. King on 5/6/2022.
The application has been amended as follows: 						Claims 10, 12 and 14 have been cancelled.
Claims 1, 5 and 7; line 1; “method of transformer” has been replaced with            --method of a transformer--.
Claim 1; line 27; “inner insulation layers” has been replaced with --inner insulation layer--.
Claims 1 and 5; line 29; “each inner insulation layer” has been replaced with        --the inner insulation layer--.
Claims 4 and 6; line 9; “insulation layer disposed in the second metal plate” has been replaced with --insulation layer disposed between the second metal plate--.
Claim 6; line 5; “fourth metal plat” has been replaced with --fourth metal plate--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1, 5 and 7, specifically the prior art fails to disclose or render obvious the claimed limitations including “in the primary layering step, the metal plates of each layer are self- adhesive and manually layered up; the relative positions of the metal plates are projected on corresponding target positions on the inner insulation layers through infrared rays with a layout patterns in a 1:1 scale, and each self-adhesive metal plate is manually adhered on target positions of each inner insulation layer, with each outer insulation layer being disposed afterward”, as claimed in independent claim 1, “in the primary layering step, the metal plates of each layer are self- adhesive and automatically layered up, wherein each metal plate is grabbed by a mechanical arm of an automatic equipment, so as to be placed and adhered on the relative position corresponding to the position of the metal plate on each inner insulation layer, and then the outer insulation layers are placed”, as claimed in independent claim 5, and “after the secondary pressing step, a boring step is further comprised, in which a through bore is formed on a layout of each metal plate, and a solder mask layer is printed on each outer insulation layer, with a connection pillar soldered for each through bore for fixedly connecting the metal plates, as claimed in independent claim 7.										Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729